Opinion by
Johnson, J.
It was stipulated that the issue and merchandise herein are the same in all material respects as those involved in Axel Stokby et al. v. United States (4 Cust. Ct. 343, C. D. 358), except that in the liquidation of the entries covered by the instant protest, an allowance was made for gelatinous substance equal to 10 percent of the content of the tins, whereas the percentage of gelatinous substance should have been 19.8 percent as to entry 762940 and 28.3 percent as to entry 762941. In accordance with stipulation of counsel and following the decision cited the merchandise was held dutiable at 3}i cents per pound under paragraph 703, Tariff Act of 1930, upon the basis of the net weight of the contents of the cans, less 19.8 percent and 28.3 percent allowance on entries 762940 and 762941, respectively, for the weight of the gelatinous material.